     Case 1:18-cr-00065-DAD-BAM Document 58 Filed 07/20/20 Page 1 of 4

 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Ulises Pena
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:18-CR-00065-DAD-BAM
10
                        Plaintiff                     STIPULATION AND ORDER TO CONTINE
11                                                    STATUS CONERENCE
12    Bikramjit Singh Pannu
      Ulises Pena
13
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE BARBARA
16   A. MCAULIFFE; HENRY CARBAJAL, ASSISTANT UNITED STATES ATTORNEY:

17
            COMES NOW Defendant, ULISES PENA, by and through his attorney of record,
18
     EMILY DELEON, hereby requesting that the status conference hearing currently set for July 27,
19
     2020 be continued to September 28, 2020.
20
            On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in
21
     the Eastern District of California scheduled to commence before May 1, 2020. This General
22
     Order was entered to address public health concerns related to COVID-19.
23
            Although the General Order addresses the district-wide health concern, the Supreme Court
24
     has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
25
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular
26
     case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there
27
     can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot
28
                                                      1
     Case 1:18-cr-00065-DAD-BAM Document 58 Filed 07/20/20 Page 2 of 4

 1   be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir.

 2   2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 3   findings on the record “either orally or in writing”).

 4           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both

 5   mandatory and inexcusable—the General Order requires specific supplementation. Ends-of-

 6   justice continuances are excludable only if “the judge granted such continuance on the basis of his

 7   findings that the ends of justice served by taking such action outweigh the best interest of the

 8   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period

 9   is excludable unless “the court sets forth, in the record of the case, either orally or in writing, its

10   reason or finding that the ends of justice served by the granting of such continuance outweigh the

11   best interests of the public and the defendant in a speedy trial.” Id.

12           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local

13   Code T4). Although the Speedy Trial Act does not directly address continuances stemming from

14   pandemics, natural disasters, or other emergencies, this Court has discretion to order a

15   continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-

16   justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764

17   (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

18   Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing

19   Furlow to exclude time following the September 11, 2001 terrorist attacks and the resultant public

20   emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the prompt
21   proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the

23   following case-specific facts in finding excludable delay appropriate in this particular case under

24   the ends-of-justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should

25   designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th

26   Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).
27           Counsel for Mr. Pannu and counsel for the government do not object to, and agree with,

28   the request for continuance of the status conference. Counsel for defendants believe that failure
                                                          2
     Case 1:18-cr-00065-DAD-BAM Document 58 Filed 07/20/20 Page 3 of 4

 1   to grant the above-requested continuance would deny them the reasonable time necessary for

 2   effective preparation, taking into account the exercise of due diligence. The parties have been

 3   impacted by the external conditions cited in this stipulation and believe that the additional time is

 4   needed to complete preparation and the resolution of the case.

 5          The parties agree that for the purpose of computing time under the Speedy Trial Act, 18

 6   U.S.C. § 3161, et seq., within which trial must commence, the time period of the date of this

 7   stipulation to May 13, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§

 8   3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by

 9   the Court at defendants’ request on the basis of the Court’s finding that the ends of justice served

10   by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

11   IT IS SO STIPULATED.
                                                                   Respectfully Submitted,
12   DATED: 07/17/20                                               /s/ Emily Deleon______
                                                                   EMILY DELON
13                                                                 Attorney for Defendant
14                                                                 Ulises Pena

15   DATED: 07/17/20                                               /s/Robert Lamanuzzi
                                                                   ROBERT LAMANUZZI
16                                                                 Attorney for Defendant
                                                                   Bikramjit Singh Pannu
17

18

19   DATED: 07/17/20                                               /s/Henry Carbajal
                                                                   HENRY CARBAJAL
20                                                                 Assistant U.S. Attorney
21

22

23

24

25

26
27

28
                                                        3
     Case 1:18-cr-00065-DAD-BAM Document 58 Filed 07/20/20 Page 4 of 4

 1

 2

 3
                                                  ORDER
 4
            IT IS SO ORDERED that the status conference set for July 27, 2020 be continued to
 5

 6   September 28, 2020 at 1:00 pm before Magistrate Judge Barbara A. McAuliffe. IT IS SO

 7   FOUND AND ORDERED that time period of July 27, 2020 to September 28, 2020, inclusive, is

 8   deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv)
 9
     because it results from a continuance granted by the Court at defendants’ request on the basis of
10
     the Court’s finding that the ends of justice served by taking such action outweigh the best interest
11
     of the public and the defendant in a speedy trial.
12

13
     IT IS SO ORDERED.
14
        Dated:     July 17, 2020                              /s/ Barbara    A. McAuliffe            _
15
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
